DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 have been reviewed and are under consideration by this office action.
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 06/28/2021, Applicant, on 09/28/2021, amended claims. Claims 1, 2, 13, 15, 17, 18, 29, and 31 are pending in this application and have been rejected below. 	
Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. 
The Applicant contends that the judicial exceptions are integrated into a practical application at Step 2A of the analysis. The Applicant further contends the claims do not recite a mental process or certain methods of organizing human activity further pointing to a “database structure” and “multiple disparate databases” as these elements do not fall under either category.
The Examiner respectfully disagrees. The multiple disparate databases and database structure are additional elements and rejected as “apply it” on a general purpose computer in Steps 2A, Prong Two and Steps 2B (MPEP 2106.05(f)). The abstract idea of managing faculty resources is a process capable of being performed in the human mind as well as certain methods of organizing human activity. The full analysis can be seen below in the updated 101 Rejection.
The Applicant further contends that at Step 2B the amended claims recite significantly more than the judicial exception as the claims recite “providing a faculty database structure communicably coupled to the one or more processors and multiple disparate databases, wherein the faculty database structure comprises a faculty profile for each faculty member that links personal data, position data, evaluation criteria and performance data together for the faculty member.”
The Examiner respectfully disagrees. The databases and database structures are rejected as “apply it” on a general purpose computer and as such do not integrate the judicial exceptions in to a practical application.
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive. 
The Applicant contends that Scarpelli does no teach the amended claim limitation “where in the performance data is selected from a group comprising clinical research, and teaching/educational.”
The Examiner finds the arguments unpersuasive. The amended limitation requires further search and consideration. The Beltre reference below has been brought it teach the missing elements of research and clinical data aspects.
The 103 Rejections are updated and maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for abstract idea (i.e. faculty performance management). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-16 is/are directed to a method which is a statutory category and claims 17-32 are directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 17 recite a series of steps for faculty performance management
… comprises a faculty profile for each faculty member that links personal data, position data, evaluation criteria and performance data together for the faculty member; 
wherein… comprises a faculty profile for each faculty member that links personal data, position data, evaluation criteria and performance data together for the faculty member
selecting one or more of the faculty profiles; 
determining a performance score for each selected faculty profile by comparing the performance data to the evaluation criteria…; and
 providing the performance score for each selected faculty profile... As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Dependent claims 2-16 and 18-32 recite the same or similar abstract idea(s) as independent claims 1 and 17 with merely a further narrowing of the abstract idea(s) described above.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. wherein: the faculty member comprises an existing, past or prospective faculty member; or the evaluation criteria comprises plans, key performance indicators (KPI), benchmarks, or efforts; or the performance data further comprises, administrative, compensation, grant management, or productivity results; comprising updating the faculty profile with the performance score; comparing the performance score of one faculty member to another performance score of one or more other faculty members; determining a management recommendation based on the performance score; the management recommendation comprises a hiring, terminating, promoting, disciplining, coaching or retaining recommendation.; calculating a salary incentive for the faculty member; calculating a teaching effort for the faculty member; calculating a compensation and an associated incentive for a new faculty member; calculating a compensation and an associated incentive for a new faculty member; personal data comprises at least one unique identifier comprising a faculty name, social security number, employee ID number, or faculty title; faculty further comprises historical or legacy data for aggregate, time-point, or benchmark comparisons with the historical or legacy data of one or more faculty members.
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1 and 17 recite system of at least “input/output interface, a memory, multiple disparate databases, database structure, and one or more processors communicably,” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0012, 0016]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claim(s) 7-8, 16, 23-24, and 32 recites the additional element of “sending… to a device,” “displaying… on a visual enabled device,” and “displaying… on one or more devices” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Claim(s) 13 and 29 recites the additional element of “single security model” which merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing the abstract idea described above into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0012, 0016]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)).  ““input/output interface, a memory, multiple disparate databases, database structure, and one or more processors communicably” (Claim 1 and 17); “displaying… on a visual enabled device,” displaying… on one or more devices” (claims 8, 16, 24, and 32); “single security model” (claims 13 and 29); and “sending… to a device,”  (Claim 7 and 23) (MPEP 2106.05(g)) are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-12, 14-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wartel (US 20150269512 A1) in view of Scarpelli et al. (US 20060173731 A1) and Beltre et al. (US 20190304575 A1).
Regarding Claims 1 and 17, Wartel teaches: providing an input/output interface, a memory, and one or more processors communicably coupled to the input/output interface and the memory; providing a faculty database structure communicably coupled to the one or more processors and multiple disparate databases, (See Wartel, [0065]; Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100 and further see Wartel, [0067];  FIG. 4 provides an expanded depiction of the hardware and software components at the core of productivity system 112. In particular, productivity system 112 includes one or memory devices 180, which may be dedicated to the productivity system, may be shared with other portions of the enterprise data system 100, or may be dynamically assigned from time to time from a population of memory devices available for use by productivity system, such as cloud based systems. Memory devices 180 store productivity logic, such as productivity appraisal algorithms 182, reward algorithms 184, and report algorithms 186 as well as productivity data 116. Productivity system 112 also includes one or more processing devices 190 to implement the productivity logic and one or more communicating devices 192 to facilitate multiple disparate databases.
  determining a performance score for each selected [faculty] profile by comparing the performance data to the evaluation criteria using the one or more processors, and (See Wartel, [0070]; At step 206, implemented as or after the manufacturing operation is performed, data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants. At step 208, each performance measure is reduced to a single number for the selected period of time and multiplied by the weight assigned for such measure and further see Wartel, [0074]; At step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score. The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate...).
 providing the performance score for each selected [faculty] profile to the input/output interface (See Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance measures, which are stored at step 364. Once the data is collected and processed in steps 354-364, process 350 generates and communicates reports at step 366, sends email notices at step 368, exports useful data to other enterprise databases at step 370, and displays selected reports, such as graphical information or praise of high scoring employees, on monitors located near employees workstations, lunch rooms or other convenient locations at step 372).
wherein the faculty database structure comprises a faculty profile for each faculty member that links personal data, position data, evaluation criteria and performance data together for the faculty member from the multiple disparate databases; (See Scarpelli, [0019]; The system software 31 may be operatively connected by buss or network link to human resource information system back end vendors 34 that provide employee records and data concerning compensation and benefits. It may also be connected to internet service providers 36 for access to data sources and storage and further see Scarpelli, [0023]; With regard to FIG. 4, the My School menu 54 includes a screen or page 63 that portrays a teacher/staff list. It includes columns for name, subject(s) taught, grade, tenure status, info Edit, and view evaluations. The Edit entry is a hot button that provides a click-through to a data input page 64, an example of which is shown in FIG. 5, that includes active fields for input of the data in any of the columns of screen 63 as well as personal data for the evaluation subject and further see Scarpelli, [0025]; The presentation of criteria for judging performance and the use of multiple choice entries simplifies and standardizes the evaluation, so that all individuals undergoing evaluation for a particular job description are subject to the same criteria for assessment by the evaluator. The performance ratings should be entered in real time while the evaluator observes the teacher's performance with a class. The comments fields permit observation notes and clarifications to be entered in real time also. This data may be stored in the evaluator's computer 33 and subsequently uploaded to the database server 37 and further see Scarpelli, [Fig. 0004-0008]; the 
wherein the performance data is selected from a group comprising [clinical, research,] and teaching /education; (See Scarpelli, [0032]; Each entry has an active Edit button that leads to screen 87 (FIG. 24) in which the user data may be input or revised or deleted. Admin menu 57 further includes an Import screen 88 (FIG. 25) that enables a user to import personnel files based on user input of name, position, certifications, and the like). The Examiner interprets the certifications as teaching/education data pertaining to the faculty.
selecting one or more of the faculty profiles using the input/output interface; (See Scarpelli, [0023]; With regard to FIG. 4, the My School menu 54 includes a screen or page 63 that portrays a teacher/staff list. It includes columns for name, subject(s) taught, grade, tenure status, info Edit, and view evaluations. The Edit entry is a hot button that provides a click-through to a data input page 64, an example of which is shown in FIG. 5, that includes active fields for input of the data in any of the columns of screen 63 as well as personal data for the evaluation subject). The Examiner notes the provides a click through button where the user selects the profile as seen in Fig. 4 and Fig. 5 that allows the user to click a name and be taken to the profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the faulty profile aspects as taught by Scarpelli in order to create a system that allows comparison to not only an individual school but also larger groups such as districts. (See Scarpelli, [0040]; All rubrics, forms and profiles can be completely and easily personalized to reflect the unique goals of each school district, therefore enabling the system to grow and adapt to evolving standards and issues. The web-based system 
While Wartel/Scarpelli teach the use of teaching/education data, neither appear to teach the use of clinical or research data. However, Wartel/Scarpelli in view of the analogous art of Beltre (i.e. performance data and scoring) does teach performance data including clinical and research data.  (See Beltre, [0015]; An investigator generally relates to a person responsible for the conduct of a research study at a research site; also known as a principal investigator (PI) and further see Beltre, [0018]; An investigator performance score generally relates to an individual research investigator score based on a model from metrics collected from research studies. It is conceived as a predictor of success in a future study based on available data on general qualifications and past behaviors (including study performance and other domains). The metrics compare individual investigator performance across different domains within each multi-site study. This provides a comparison of investigators across peers conducting the same research study. The score can be used for process improvement, benchmarking, and an investigator's own marketing. The investigator can receive offers from businesses that provide resources/solutions to improve their ability to follow through on clinical research commitments in the future and further see Beltre, [0020]; It uses the same data from the first two, however, the user now has the option for assessment triggers (i.e. patient volume, compliance history, ethical conduct, study see Beltre, [0052]; for additional performance data metrics). The Examiner interprets the patient volume, compliance history, and ethical conduct as the clinical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the clinical and research data as taught by Beltre in order to better score/rate individuals in relevant areas regarding performance in a faculty based institution and allow for better follow through research commitments. (See Beltre, [0018]; An investigator performance score generally relates to an individual research investigator score based on a model from metrics collected from research studies. It is conceived as a predictor of success in a future study based on available data on general qualifications and past behaviors (including study performance and other domains). The metrics compare individual investigator performance across different domains within each multi-site study. This provides a comparison of investigators across peers conducting the same research study. The score can be used for process improvement, benchmarking, and an investigator's own marketing. The investigator can receive offers from businesses that provide resources/solutions to improve their ability to follow through on clinical research commitments in the future).
	Regarding Claims 2 and 18, Wartel/Scarpelli/Beltre further teaches wherein: the faculty member comprises an existing, past or prospective faculty member; or the evaluation criteria comprises plans, key performance indicators (KPI), benchmarks, or efforts; or the performance data group comprises, administrative, compensation, grant management, or productivity results. (See Scarpelli, [0023]; With regard to FIG. 4, the My School menu 54 includes a screen or page 63 that portrays a teacher/staff list. It includes columns for name, subject(s) taught, grade, tenure status, info Edit, and view evaluations. The Edit entry is a hot button that provides a click-see Scarpelli, [0024]; Aside from identifying the individual being evaluated and the subject being taught and the date and time of the observation, it presents a series of criteria for judging the teaching performance, and includes multiple choice inputs for unsatisfactory, basic, proficient, distinguished, or not applicable ratings. The form continues in FIGS. 9 and 10 (screens 69 and 70), and includes sections on Classroom Atmosphere, and an entry window for related comments; Teaching Effectiveness and related comments; Personal Qualities and related comments.). The Examiner notes that Scarpelli satisfies the “or” statement by the faculty comprising faculty members and further teaches the productivity results.
	Regarding Claims 3 and 19, Wartel/Scarpelli/Beltre further teaches comprising updating the faculty profile with the performance score. (See Scarpelli, [0039]; Once the evaluation is complete the software effortlessly compiles a final thorough, personalized written analysis of the observation. All records are them automatically stored and easily retrieved in a convenient database to refer to or modify later and further see Scarpelli, [0040]; Rubrics may be readily available for teachers to review and adhere to, thus avoiding inconsistency and unawareness while offering teachers the same performance tools they are expected to offer their students. Teachers will also benefit by having administrators with more time to meet their needs. Additionally, teachers will have access to their own profiles and observations online.). 
	Regarding Claims 4 and 20, Wartel/Scarpelli/Beltre further teaches comprising comparing the performance score of one faculty member to another performance score of one or more other faculty members. (See Wartel, [0010]; a system that enables the workers to monitor their own performance relative to guidelines and tasks preset by management, said performance see Wartel, [0070]; At step 210, the several products of measures and their weights are summed to create a single Productivity Score for each participant in the manufacturing process which are compared at 212 to appraise the relative productivity performance of these participants. The participants with the highest Productivity Score are selected to participate in a prorate share in a bonus pool at Step 214). The Examiner notes that Scarpelli is relied upon to teach the faculty aspects of the claims.
	Regarding Claims 5 and 21, Wartel/Scarpelli/Beltre further teaches comprising determining a management recommendation based on the performance score: (See Wartel, [0070]; At step 210, the several products of measures and their weights are summed to create a single Productivity Score for each participant in the manufacturing process which are compared at 212 to appraise the relative productivity performance of these participants. The participants with the highest Productivity Score are selected to participate in a prorate share in a bonus pool at Step 214. At Step 216, the bonus pool is automatically distributed to the highest Productivity Score Employees and the process ends at step 218). The Examiner notes the scores of Wartel are used to determine the bonus of each employee. The system recommends the amount of a bonus based on the performance score of the employee.
	Regarding Claims 6 and 22, Wartel/Scarpelli/Beltre further teaches wherein the management recommendation comprises a hiring, terminating, promoting, disciplining, coaching or retaining recommendation. (See Wartel, [0073]; At step 256, a method is determined for each selected performance measure to reduce it to number. For objective measures, this may involve direct use of the number measured. However, for subjective measures, or for measures which differ from employee to employee, a method is selected to see Wartel, [0137]; If desired by the organization, the productivity systems disclosed herein allocates a reward amount to be paid for each pay period based on performance. Management decides the reward amount to be paid, and the productivity systems disclosed herein allocates the money to the workers who are performing at the highest levels. Management can exclude a bottom percentage of workers who did not do enough and do not earn a reward for that pay period. For example, management may decide to exclude the bottom 40% from the reward pool. The rewards are designed to create better performance). The Examiner notes that the performance score is used to determine the bonus structure, thus the lower score can either minimizes the bonus or exclude altogether (i.e. disciplining).
	Regarding Claims 7 and 23, Wartel/Scarpelli/Beltre further teaches comprising automatically sending the management recommendation to a device of the selected faculty member. (See Wartel, [0065]; It will appreciated there may be multiple employees, teams of employees, full departments, non-employee subcontractors or other enterprises fulfilling these requirements as direct participants. Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100. Each direct participant 130, 140 or 150 may also have various tools 134, 144, and 154 which they use in implementing their steps in enterprise processes which may independently communicate with the enterprise data system 100 generally and the productivity system 112 specifically and further see Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance see Wartel, [0095]; Next subprocess module 596 is implemented to communicate reports and notifications. In particular, subprocess module 596 includes step 598 distributing reports, step 600 transmitting notifications, step 602 displaying real time results, step 604 modifying automated processes in view of the data collected, and step 606 scheduling future actions, such as employee meetings and further see Wartel, [claim 11]; wherein employees and stakeholders in the performance of employees receive at least one of a report, notification, or display of information harvested or computed by the productivity system). The Examiner notes the system of Wartel sends notifications to employees regarding reports and bonus information. 
	Regarding Claims 8 and 24, Wartel/Scarpelli/Beltre further teaches comprising displaying the management recommendation on a visual enabled device comprising at least one of a computer, a smart phone, or tablet. (See Wartel, [0065]; Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100).
	Regarding Claims 9 and 25, Wartel/Scarpelli/Beltre further teaches comprising automatically calculating a salary incentive for the faculty member. (See Wartel, [0076]; At step 268, the algorithm for determining the distribution of the bonus pool is established, including a method for determining which employees participate in the pool and a method for calculating the amount that each participating employee collects from the bonus pool. For example, the bonus may be distributed prorate to all eligible employees, those employees in some top percentile, or those with productivity scores above a certain level. The calculation may 
	Regarding Claims 10 and 26, Wartel/Scarpelli/Beltre further teaches comprising automatically calculating a [teaching effort] for the faculty member. (See Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance measures, which are stored at step 364. Once the data is collected and processed in steps 354-364, process 350 generates and communicates reports at step 366, sends email notices at step 368, exports useful data to other enterprise databases at step 370, and displays selected reports and further see Wartel, [0138]; The performance tracking items will give very low marks to any worker who does not help a co-worker). The Examiner notes that Wartel teaches automatically calculating performance scores and composite data and grading based on helping others, Wartel does not explicitly recite a “teaching effort.” 
	The Examiner notes that Wartel is relied on to teach the automatically calculating performance measures. Wartel is relied upon to teach the teaching efforts. Wartel does not explicitly teach the automatic scoring, therefore the combination of Wartel/Scarpelli/Beltre does teach the limitation as a whole: (See Scarpelli, [0024]; Aside from identifying the individual being evaluated and the subject being taught and the date and time of the observation, it presents a series of criteria for judging the teaching performance, and includes multiple choice inputs for unsatisfactory, basic, proficient, distinguished, or not applicable ratings. The form continues in FIGS. 9 and 10 (screens 69 and 70), and includes sections on Classroom Atmosphere, and an entry window for related comments; Teaching Effectiveness and related comments; Personal Qualities and related comments).
 Claims 11 and 27, Wartel/Scarpelli/Beltre further teaches comprising automatically calculating a compensation and an associated incentive for a new faculty member. (See Wartel, [0061]; Such existing appraisal systems may be acceptable for long term management and for promotional and salary determination for professional positions in some business organizations, but they have a lesser value in affecting day to day prioritization, efficiency, quality and delivery of the issues most important to a supervisor and further see Wartel, [0075]; The calculation may be prorate, based on productivity score, as in exemplary process 200, or by some other formula. The algorithm may, provide other features, if desired, such as allow for occasional or token participation of new employees at a lower score level if they are showing a rapid rate of learning and improvement, or excluding employees who are on probation). The Examiner notes that Wartel discloses existing standard appraisal systems that determine salary for each position, Wartel further teaches calculating an incentive for new employees as well.
	Regarding Claims 12 and 28, Wartel/Scarpelli/Beltre further teaches comprising associating two or more faculty profiles with a team (See Wartel, [0176]; In another preferred embodiment of the productivity systems disclosed herein, workers are paired in teams of two or three based upon skillset, personality, and other factors. The paired workers learn from each other as they work together. Rather than rewarding each worker individually, the team is rewarded based upon the performance of the team. After several pay-periods, management re-examines the team composition and may or may not opt to assign the workers to another team).
	Regarding Claims 14 and 30, Wartel/Scarpelli/Beltre further teaches wherein the personal data comprises at least one unique identifier comprising a faculty name, social security number, employee ID number, or faculty title. (See Scarpelli, [0023]; With regard to FIG. 4, the 
	Regarding Claims 15 and 31, Wartel/Scarpelli/Beltre further teaches wherein the faculty profile further comprises historical or legacy data for aggregate, time-point, or benchmark comparisons with the historical or legacy data of one or more faculty members. (See Wartel, [0070]; At step 206, implemented as or after the manufacturing operation is performed, data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants. At step 208, each performance measure is reduced to a single number for the selected period of time and multiplied by the weight assigned for such measure and further see Wartel, [0074]; At step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score. The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate...) and further see Wartel, [0119]; Ultimately, one or more performance criteria numbers for one or more employees may be generated from comparing data harvested during the performance of the work order for comparison with the benchmarks). The Examiner notes that Wartel teaches the profile and Scarpelli is further relied on to teach the faculty profile.
	Regarding Claims 16 and 32, Wartel/Scarpelli/Beltre further teaches comprising displaying at least one of a metric, a recommendation, or a faculty profile comparison in a dashboard format on one or more devices. (See Wartel, [0080]; At step 362, Productivity Scores and other useful composite data is calculated from the performance measures, which are stored at step 364. Once the data is collected and processed in steps 354-364, process 350 generates and communicates reports at step 366, sends email notices at step 368, exports useful data to other enterprise databases at step 370, and displays selected reports, such as graphical information or praise of high scoring employees, on monitors located near employees workstations and further see Wartel, [claim 11]; wherein employees and stakeholders in the performance of employees receive at least one of a report, notification, or display of information harvested or computed by the productivity system and further see Wartel, [Fig. 11-15]; visual representation of dashboard interface).
	Claim(s) 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wartel (US 20150269512 A1) in view of Scarpelli et al. (US 20060173731 A1), Beltre et al. (US 20190304575 A1) and Cesare et al. (US 20120166781 A1).
Regarding Claims 13 and 29, While Wartel/Scarpelli/Beltre teach the faculty profiles and multiple disparate databases, neither further teaches the single security model. However, Wartel/Scarpelli/Beltre in view of the analogous art of Cesare (i.e. securing data) does teach this limitation: comprising protecting the faculty profiles and the multiple disparate databases using a single security model. (See Cesare, [0025-26]; In one embodiment, a mechanism for secure booting a device may be designed to ensure critical resources within the device are protected in an operating environment based on a single security architecture… . In one embodiment, a single security model associated with a secure ROM ensures that each executable code for each device is signed by a single central authority. In one embodiment, more than one executable codes may be executed during secure booting of a device. Each of the executable codes for secure booting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wartel/Scarpelli/Beltre as described above to include the single security model as taught by Cesare in order to allow for a secure system that is flexible in its ability to be updated and installed. (See Cesare, [0025];  “such a mechanism may provide a flexibility to allow software running inside the device to be updated and installed under different policies and procedures according to certain configurations of a device” (See MPEP 2143G).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624